Citation Nr: 1714065	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Marines from November 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2011 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By a May 2016 letter, the Veteran was given an opportunity to request another hearing.  The letter advised him that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  The Veteran responded via a June 2016 letter that he did not wish to appear at another Board hearing. 

In February 2014 and June 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and has now been returned to the Board. 
 
The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral tinnitus.  On a VA examination in April 2014, the examiner provided a negative etiological opinion for the Veteran's tinnitus.  The examiner determined the Veteran's tinnitus was less likely than not due to his in-service noise exposure.  The case was remanded for the examiner to evaluate whether the Veteran's bilateral tinnitus was caused by or aggravated by the Veteran's bilateral hearing loss.  In October 2016, the examiner considered these two issues and determined that the Veteran's bilateral tinnitus was not caused by or aggravated by his bilateral hearing loss.  The examiner determined the Veteran's tinnitus was not aggravated by his hearing loss because he reported the onset of his tinnitus years after the onset of his hearing loss.  The Board determines this rationale is adequate to support the aggravation prong of a secondary service connection claim as set forth in 38 C.F.R. § 3.310.  

However, the examiner did not provide an adequate rationale for why the Veteran's tinnitus was not caused by his bilateral hearing loss.  Instead of explaining why the Veteran's hearing loss did not cause his tinnitus, the examiner stated that there was no medical evidence to prove delayed-onset tinnitus occurs after acoustic trauma.  The examiner failed to explain the possible causal relationship between the Veteran's delayed-onset tinnitus and his hearing loss.  Therefore, the case is remanded to the AOJ for the examiner to provide an adequate rationale as to why the Veteran's bilateral tinnitus is not caused by his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's entire claims file to an appropriate clinician, other than the clinician who provided an opinion in October 2016, for an addendum opinion.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should opine and provide a rationale as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral tinnitus was caused by his service-connected bilateral hearing loss. 

If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



